Title: From George Washington to Henry Clinton, 16 April 1781
From: Washington, George
To: Clinton, Henry


                        
                            Sir
                            Head Quarters New Windsor 16th April 1781.
                        
                        By the inclosed Act of Congress of the 3d instant you will perceive, I am directed to demand the immediate
                            return of Lieutenant General Burgoyne and all other British or German Officers prisoners of War now absent from America on
                            their Paroles. As the late exchanges have released all those who were under this description except Lt General Burgoyne, I
                            am only to require his return agreable to the Act, I therefore request your Excellency will take the necessary steps to
                            procure the speediest compliance possible with this requisition. I am Sir Your most obt and humble Servant
                        
                            Go: Washington
                        
                    